Exhibit 10.2

 


FORM OF GUARANTY


 

1.                                       Identification.

 

This Guaranty (the “Guaranty”), dated as of November 18, 2005, is entered into
by Force Protection Industries, Inc., a Nevada corporation (“Guarantor”), for
the benefit of the parties identified on Schedule A hereto (each a “Lender” and
collectively, the “Lenders”).

 

2.                                       Recitals.

 

2.1                                 Guarantor is a direct or indirect subsidiary
of Force Protection, Inc., a Nevada corporation (“Parent”).  The Lenders have
made, are making and will be making loans to Parent (the “Loans”).  Guarantor
will obtain substantial benefit from the proceeds of the Loans.

 

2.2                                 The Loans are and will be evidenced by
certain promissory notes (each a “Note” and collectively, the “Notes”) issued by
Parent on, about or after the date of this Guaranty pursuant to subscription
agreements dated at or about the date hereof (“Subscription Agreements”).  The
Notes are further identified on Schedule A hereto and were and will be executed
by Parent as “Borrower” or “Debtor” for the benefit of each Lender as the
“Holder” or “Lender” thereof.

 

2.3                                 In consideration of the Loans made and to be
made by Lenders to Parent and for other good and valuable consideration, and as
security for the performance by Parent of its obligations under the Notes and as
security for the repayment of the Loans and all other sums due from Debtor to
Lenders arising under the Notes, Subscription Agreements and any other agreement
between or among them relating to the foregoing (collectively, the
“Obligations”), Guarantor, for good and valuable consideration, receipt of which
is acknowledged, has agreed to enter into this Guaranty.  Obligations include
all future advances by Lenders to Parent made by Lenders pursuant to the
Subscription Agreement.

 

2.4                                 The Lenders have appointed Barbara R.
Mittman as Collateral Agent pursuant to that certain Collateral Agent Agreement
dated at or about November 16, 2005 (“Collateral Agent Agreement”), among the
Lenders and Collateral Agent.

 

3.                                       Guaranty.

 


3.1                                 GUARANTY.  GUARANTOR HEREBY UNCONDITIONALLY
AND IRREVOCABLY GUARANTEES, JOINTLY AND SEVERALLY WITH ANY OTHER GUARANTOR, THE
PUNCTUAL PAYMENT, PERFORMANCE AND OBSERVANCE WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, OF ALL OF THE OBLIGATIONS NOW OR
HEREAFTER EXISTING, WHETHER FOR PRINCIPAL, INTEREST (INCLUDING, WITHOUT
LIMITATION, ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF PARENT, WHETHER OR NOT CONSTITUTING AN ALLOWED
CLAIM IN SUCH PROCEEDING), FEES, COMMISSIONS, EXPENSE REIMBURSEMENTS, LIQUIDATED
DAMAGES, INDEMNIFICATIONS OR OTHERWISE (SUCH OBLIGATIONS, TO THE EXTENT NOT PAID
BY PARENT BEING THE “GUARANTEED OBLIGATIONS”), AND AGREES TO PAY ANY AND ALL
COSTS, FEES AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES)
INCURRED BY COLLATERAL AGENT AND THE LENDERS IN ENFORCING ANY RIGHTS UNDER THE
GUARANTY SET FORTH HEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
GUARANTOR’S LIABILITY SHALL EXTEND TO ALL AMOUNTS THAT CONSTITUTE PART OF THE
GUARANTEED OBLIGATIONS AND WOULD BE OWED BY PARENT TO COLLATERAL AGENT AND THE
LENDERS, BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT ALLOWABLE DUE TO
THE EXISTENCE OF AN INSOLVENCY, BANKRUPTCY OR REORGANIZATION INVOLVING PARENT.


 


3.2                                 GUARANTY ABSOLUTE.  GUARANTOR GUARANTEES
THAT THE GUARANTEED OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THE NOTES, REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER
IN EFFECT IN ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OR THE RIGHTS OF
COLLATERAL AGENT OR THE LENDERS WITH RESPECT THERETO.  THE OBLIGATIONS OF
GUARANTOR UNDER THIS GUARANTY ARE INDEPENDENT OF THE GUARANTEED OBLIGATIONS, AND
A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST GUARANTOR TO
ENFORCE SUCH OBLIGATIONS, IRRESPECTIVE OF WHETHER ANY ACTION IS BROUGHT AGAINST
PARENT OR ANY OTHER GUARANTOR OR WHETHER PARENT OR ANY OTHER GUARANTOR IS JOINED
IN ANY SUCH ACTION OR

 

1

--------------------------------------------------------------------------------


 


ACTIONS.  THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY CONSTITUTES A PRIMARY
OBLIGATION, AND NOT A CONTRACT OF SURETY, AND TO THE EXTENT PERMITTED BY LAW,
SHALL BE IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF, AND GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW OR HEREAFTER HAVE IN ANY WAY
RELATING TO, ANY OR ALL OF THE FOLLOWING:


 


(A)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE NOTES OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO;


 


(B)  ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM
OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO DEPARTURE FROM THE NOTES, INCLUDING, WITHOUT LIMITATION,
ANY INCREASE IN THE GUARANTEED OBLIGATIONS RESULTING FROM THE EXTENSION OF
ADDITIONAL CREDIT TO PARENT OR OTHERWISE;


 


(C)  ANY TAKING, EXCHANGE, RELEASE, SUBORDINATION OR NON-PERFECTION OF ANY
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO
DEPARTURE FROM ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;


 


(D)  ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE, LIMITED
LIABILITY COMPANY OR PARTNERSHIP STRUCTURE OR EXISTENCE OF PARENT; OR


 


(E)  ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE OF
LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY COLLATERAL
AGENT OR THE LENDERS THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR
A DISCHARGE OF, PARENT OR ANY OTHER GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

 


3.3                                 WAIVER.  GUARANTOR HEREBY WAIVES PROMPTNESS,
DILIGENCE, NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH RESPECT TO ANY OF THE
GUARANTEED OBLIGATIONS AND THIS GUARANTY AND ANY REQUIREMENT THAT COLLATERAL
AGENT OR THE LENDERS OR EXHAUST ANY RIGHT OR TAKE ANY ACTION AGAINST ANY
BORROWER OR ANY OTHER PERSON OR ENTITY OR ANY COLLATERAL.  GUARANTOR
ACKNOWLEDGES THAT IT WILL RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE
FINANCING ARRANGEMENTS CONTEMPLATED HEREIN AND THAT THE WAIVER SET FORTH IN THIS
SECTION 3.3 IS KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.  GUARANTOR
HEREBY WAIVES ANY RIGHT TO REVOKE THIS GUARANTY, AND ACKNOWLEDGES THAT THIS
GUARANTY IS CONTINUING IN NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS,
WHETHER EXISTING NOW OR IN THE FUTURE.


 


3.4                                 CONTINUING GUARANTY; ASSIGNMENTS.  THIS
GUARANTY IS A CONTINUING GUARANTY AND SHALL (A) REMAIN IN FULL FORCE AND EFFECT
UNTIL THE LATER OF THE INDEFEASIBLE CASH PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY, THE SUBSCRIPTION
AGREEMENTS AND NOTES, (B) BE BINDING UPON GUARANTOR, ITS SUCCESSORS AND ASSIGNS
AND (C) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE LENDERS AND THEIR
SUCCESSORS, PLEDGEES, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING CLAUSE (C), ANY LENDER MAY PLEDGE, ASSIGN OR OTHERWISE TRANSFER
ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS GUARANTY (INCLUDING,
WITHOUT LIMITATION, ALL OR ANY PORTION OF ITS NOTES OWING TO IT) TO ANY OTHER
PERSON, AND SUCH OTHER PERSON SHALL THEREUPON BECOME VESTED WITH ALL THE
BENEFITS IN RESPECT THEREOF GRANTED SUCH COLLATERAL AGENT OR LENDER HEREIN OR
OTHERWISE.


 


3.5                                 SUBROGATION.  NO GUARANTOR WILL EXERCISE ANY
RIGHTS THAT IT MAY NOW OR HEREAFTER ACQUIRE AGAINST THE COLLATERAL AGENT OR ANY
LENDER OR OTHER GUARANTOR (IF ANY) THAT ARISE FROM THE EXISTENCE, PAYMENT,
PERFORMANCE OR ENFORCEMENT OF SUCH GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY,
INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION, WHETHER OR NOT SUCH CLAIM, REMEDY
OR RIGHT ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM THE COLLATERAL AGENT OR
ANY LENDER OR OTHER GUARANTOR (IF ANY), DIRECTLY OR INDIRECTLY, IN CASH OR OTHER
PROPERTY OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY SOLELY ON
ACCOUNT OF SUCH CLAIM, REMEDY OR RIGHT, UNLESS AND UNTIL ALL OF THE GUARANTEED
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH.


 


3.6                                 MAXIMUM OBLIGATIONS. NOTWITHSTANDING ANY
PROVISION HEREIN CONTAINED TO THE CONTRARY, GUARANTOR’S LIABILITY WITH RESPECT
TO THE OBLIGATIONS SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED, AS OF ANY DATE
OF DETERMINATION, THE

 

2

--------------------------------------------------------------------------------


 


AMOUNT THAT COULD BE CLAIMED BY LENDERS FROM GUARANTOR WITHOUT RENDERING SUCH
CLAIM VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR UNDER
ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


 


4.                                       MISCELLANEOUS.


 

4.1                                 Expenses.  Guarantor shall pay to the
Lenders, on demand, the amount of any and all reasonable expenses, including,
without limitation, attorneys’ fees, legal expenses and brokers’ fees, which the
Lenders may incur in connection with exercise or enforcement of any the rights,
remedies or powers of the Lenders hereunder or with respect to any or all of the
Obligations.

 

4.2                                 Waivers, Amendment and Remedies.  No course
of dealing by the Lenders and no failure by the Lenders to exercise, or delay by
the Lender in exercising, any right, remedy or power hereunder shall operate as
a waiver thereof, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power of the Lenders.  No amendment, modification or waiver of any provision of
this Guaranty and no consent to any departure by Guarantor therefrom, shall, in
any event, be effective unless contained in a writing signed by the Majority in
Interest (as such term is defined in the Collateral Agent Agreement) or the
Lender or Lenders against whom such amendment, modification or waiver is sought,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  The rights, remedies and powers
of the Lenders, not only hereunder, but also under any instruments and
agreements evidencing or securing the Obligations and under applicable law are
cumulative, and may be exercised by the Lenders from time to time in such order
as the Lenders may elect.

 

4.3                                 Notices.  All notices or other
communications given or made hereunder shall be in writing and shall be
personally delivered or deemed delivered the first business day after being
faxed (provided that a copy is delivered by first class mail) to the party to
receive the same at its address set forth below or to such other address as
either party shall hereafter give to the other by notice duly made under this
Section:

 

To Parent and Guarantor, to:

Force Protection, Inc.

 

9801 Highway 78, #3

 

Ladson, SC 29456

 

Fax: (843) 553-3832

 

 

With a copy by telecopier only to:

Amy Trombly, Esq.

 

Trombly Business Law

 

1320 Centre Street, Suite 202

 

Newton Center, MA 02459

 

Fax: (617) 243-0066

 

 

To Lenders:

To the addresses and telecopier numbers set forth on Schedule A

 

 

To the Collateral Agent:

Barbara R. Mittman, Esq.

 

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, NY 10176

 

Fax: (212) 697-3575

 

 

With a copy to:

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, New York 10176

 

Fax: (212) 697-3575

 

3

--------------------------------------------------------------------------------


 

Any party may change its address by written notice in accordance with this
paragraph.

 

4.4                                 Term; Binding Effect.  This Guaranty shall
(a) remain in full force and effect until payment and satisfaction in full of
all of the Obligations; (b) be binding upon Guarantor and its successors and
permitted assigns; and (c) inure to the benefit of the Lenders and their
respective successors and assigns.  All the rights and benefits granted by
Guarantor to the Collateral Agent and Lenders hereunder and other agreements and
documents delivered in connection therewith are deemed granted to both the
Collateral Agent and Lenders.  Upon the payment in full of the Obligations,
(i) this Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s
request and at Guarantor’s expense, execute and deliver to Guarantor such
documents as Guarantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

 

4.5                                 Captions.  The captions of Paragraphs,
Articles and Sections in this Guaranty have been included for convenience of
reference only, and shall not define or limit the provisions hereof and have no
legal or other significance whatsoever.

 

4.6                                 Governing Law; Venue; Severability.  This
Guaranty shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts or choice of law. 
Any legal action or proceeding against Guarantor with respect to this Guaranty
may be brought in the courts of the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Guaranty, Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Guarantor hereby irrevocably waives any objection which they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Guaranty, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.

 

4.7                                 Satisfaction of Obligations.  For all
purposes of this Guaranty, the payment in full of the Obligations shall be
conclusively deemed to have occurred when either the Obligations have been
indefeasibly paid in cash or all outstanding Notes have been converted to common
stock pursuant to the terms of the Notes and the Subscription Agreements.

 

4.8                                 Counterparts/Execution.  This Agreement may
be executed in any number of counterparts and by the different signatories
hereto on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.  This Agreement may be executed by facsimile signature and
delivered by facsimile transmission.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.

 

“GUARANTOR”

FORCE PROTECTION INDUSTRIES, INC.

a Nevada corporation

 

 

By:

/s/ Ted McQuinn

 

Name: Ted McQuinn

 

Its: President

 

4

--------------------------------------------------------------------------------


 

APPROVED BY “LENDERS”:

 

 

/s/ Wayne H. Coleson

 

/s/ S. Michael Rudolph

 

LONGVIEW EQUITY FUND, L.P.

LONGVIEW FUND, L.P.

 

 

This Guaranty Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A TO GUARANTY

 

 

LENDER

 

PURCHASE PRICE

 

LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

$1,000,000.00

 

 

 

 

 

LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

$6,500,000.00

 

 

 

 

 

TOTAL

 

$7,500,000.00

 

 

6

--------------------------------------------------------------------------------